Citation Nr: 9908074	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-32 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for contusion of right 
paraspinal muscles of the lumbar region.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran had active duty from January 1954 to January 
1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1994, 
from the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for status post fracture anterior proximal surface 
of left radius, evaluated as noncompensable from June 1994; 
and denied service connection for ankylosing spondylitis and 
for contusion of the right paraspinal muscles.  The veteran 
disagreed and initiated an appeal.

Our preliminary review finds that the only issue on appeal is 
entitlement to service connection for contusion of right 
paraspinal muscles of the lumbar region.  Although the 
veteran's representative has listed three issues in the 
representative's statement and in the written brief 
presentation, the veteran, in his substantive appeal 
petitioned only for relief on the denial of service 
connection for "contusion right paraspinal muscles lumbar 
region".  This decision provides adequate notice to the 
appellant of this finding and provides the appellant an 
opportunity to submit evidence or argument on the question of 
whether a timely substantive appeal was filed on the issues 
of entitlement to service connection for ankylosing 
spondylitis and entitlement to a compensable evaluation for 
service-connected fractured left elbow.  See Marsh v. West, 
11 Vet. App. 468 (1998); Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran submitted completed Forms 21-4142 to request 
medical evidence from several doctors.  The RO mailed the 
forms with accompanying letters requesting the medical 
records.  The veteran, through his representative, points out 
that the letter to Jerry Rosenbaum, M.D. is indecipherable 
and notes that no reply has been received from Dr. Rosenbaum.  
It is requested that another letter be sent to Dr. Rosenbaum 
to secure information pertinent to the development of the 
case.  

On January 26, 1998, a statement was received from the 
representative noting that a Travel Board hearing was 
requested and that contentions would be presented at the 
hearing.  The representative also requested that if the 
appellant did not attend the scheduled Travel Board hearing 
then the file be returned for a more comprehensive VA Form 1-
646.  The representative notes that the appellant did not 
show for the Travel Board hearing; however, the file was not 
returned to the representative.  It is requested that on 
remand the veteran's service representative be given the 
opportunity to submit a proper 646.   

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  After securing the necessary release, 
the RO should request records from Dr. 
Rosenbaum.  Any records obtained should 
be associated with the claim file.  

2.  The veteran should be provided an 
opportunity to identify or submit any 
additional medical records that are 
potentially probative to the issue of 
service connection for contusion of right 
paraspinal muscles.  After obtaining 
appropriate authorization, the RO should 
attempt to obtain all records from the 
sources indicated that have not already 
been acquired.  Any records obtained 
should be associated with the claim file.  

3.  The claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

5.  The representative should be afforded 
the opportunity to submit a VA Form 646.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  No opinion, either legal or factual, is 
intimated as to the merits of the appellant's claim by this 
REMAND.  He is not required to undertake any additional 
action until he receives further notification from VA.  
However, while this case is in REMAND status, the appellant 
is free to submit additional evidence and argument on the 
question at issue.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 2 -


